Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
        					 Reasons of Allowance

The Status of Claims:
Claims 1-2, 4-5, 9-20, 24, 27-38 are pending. 
Claims 1-2, 4-5, 9-20, 24, 27-38 are allowed.

	

I. The following is an examiner's statement of reasons for allowance:
 
The objection of Claims 2-5,9-20,24,27-35 is withdrawn due to the modification of the claim 1.
The rejection of Claim(s) 1 and 6 under 35 U.S.C. 102(a)(1) as being anticipated clearly  by Pour et al (J Natl Cancer Inst. 1984 Jan;72(1):191-4.) is withdrawn due to the modification of the claim 1.
The rejection of Claim(s) 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated clearly  by Pour et al (Am J Pathol 1983, 112:178-184) is withdrawn due to the modification of the claim 1.
The rejection of Claims 1, 6-7, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Pour et al (J Natl Cancer Inst. 1984 Jan;72(1):191-4.) in view of SALAGEN Product Monograph (PRODUCT MONOGRAPH, 9/25/2014, p. 1-33) is withdrawn due to the modification  and cancellation of the claims and applicant’s convincing arguments (see pages 6-7, response).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


	Any inquiry concerning the communication after allowance such as sending all post-allowance correspondence should be directed to “ Box Issue Fee” or faxed directly to PUBS at 703-305-8755. This will expedite the process of these papers.

	

/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        12/21/2021